                      Case 1:20-cv-06851-ER Document 7 Filed 09/14/20 Page 1 of 1




JAMES E. JOHNSON                             THE CITY OF NEW YORK                                    MARTIN BOWE
Corporation Counsel                                                                                   Senior Counsel
                                            LAW DEPARTMENT                                       Tel: (212) 356-0894
                                                 100 CHURCH STREET                              Cell: (646) 498-7178
                                                 NEW YORK, NY 10007

                                                                      September 14, 2020
        VIA ECF
        Hon. Edgardo Ramos
        Thurgood Marshall
        United States Courthouse
        40 Foley Square
        New York, NY 10007

                        Re:    D.M. obo N.M. v. N.Y.C. Dep’t of Educ., 20-cv-6851(ER)(OTW)

        Dear Judge Ramos:

                I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant in the above-referenced action wherein Plaintiff seeks attorneys’
        fees, costs and expenses for legal work on an administrative hearing under the Individuals with
        Disabilities Education Act, 20 U.S.C. §1400, et seq. (“IDEA”), as well as for this action.

                 I write to respectfully request a 60-day extension of Defendant’s time to respond to the
        complaint. This is the first request for an extension of the September 17, 2020 answer deadline
        in this case. Plaintiff consents to the request. The need for the extension is to provide Defendant
        with additional time to review updated billing records provided by Plaintiff’s attorney, to review
        underlying administrative records, and work toward possible settlement.

               Accordingly, Defendant respectfully requests that its time to respond to the complaint be
        extended to November 17, 2020, or a date thereafter convenient for the Court.

                 Thank you for considering this request.
                                                             Respectfully submitted,
                                                                    /s/
                                                             Martin Bowe
                                                             Senior Counsel
        cc:      Adam Dayan, Esq (via ECF)
